Citation Nr: 1760565	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  03-15 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the period from August 28, 2000 to June 2, 2010 for service-connected coronary artery disease (CAD), to include on an extraschedular basis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from August 28, 2000 to February 11, 2009. 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1967 to June 1968, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board initially awarded service connection for the Veteran's CAD in a March 2010 decision.  The following August, the RO assigned a 10 percent disability rating effective November 6, 2001.  In August 2011, the Veteran submitted a statement the RO interpreted as a timely Notice of Disagreement (NOD) with the initial rating assigned.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)); 38 C.F.R. § 3.156(b) (2017).  The Board notes that, in an additional rating decision issued in July 2014, the RO awarded the Veteran an earlier effective date of August 28, 2000, for the award of service connection for CAD.  Although the Veteran's initial NOD expressed disagreement with the rating assigned for the period beginning November 6, 2001, as the Veteran's appeal relates to an increased initial disability evaluation for the award of service connection, the appeal herein encompasses the earlier effective date.   

The Board notes that, in July 2011, the RO awarded an increased disability rating of 30 percent for the Veteran's CAD effective June 3, 2010.  However, the Veteran has not expressly disagreed with either the rating or the effective date assigned in the July 2011 decision.  The August 2011 NOD, July 2014 substantive appeal, and a July 2015 letter from the Veteran's representative make it clear that the Veteran is only appealing the 10 percent evaluation prior to June 3, 2010.  Therefore, the issue of entitlement to an evaluation in excess of 30 percent for CAD from June 3, 2010 is not currently under appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

For the period prior to June 3, 2010, the evidence is against a finding that the Veteran's service-connected CAD was manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  


CONCLUSION OF LAW

For the period prior to June 3, 2010, the criteria for a disability rating in excess of 10 percent for CAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As noted in the Introduction of this decision, the RO assigned a November 6, 2001 effective date for the Veteran's service-connected CAD, and evaluated it as 10 percent disabling.  In August 2014, the effective date of the award of service connection was revised to August 28, 2000.  A higher 30 percent rating was subsequently assigned for the Veteran's disability, effective June 3, 2010.  The Veteran asserts that his symptoms for the period prior to the June 3, 2010 rating increase, and beginning August 28, 2000, warrant a disability rating higher than 10 percent.  For the reasons that follow, the Board finds that a higher rating is not warranted for that period on appeal. 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed, or even the year prior, until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  And this is true irrespective of whether an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999) (initial rating); Hart v. Mansfield, 21 Vet. App. 505 (2007) (established rating).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's CAD is evaluated under Diagnostic Code 7005 for arteriosclerotic heart disease.  38 C.F.R. § 4.104.  A rating of 30 percent is assigned when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.  A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  Under 38 C.F.R. § 4.100, the regulations note, in part, that METs testing is not required when there is a medical contraindication.

The Veteran underwent a VA "Agent Orange" examination in November 2000.  The examination report noted the Veteran's history of angina and six angioplasties prior to a coronary artery bypass the previous April 2000.  A second VA examination specific to his CAD was afforded to the Veteran in November 2002, where physical examination revealed no angina, shortness of breath, fatigue, dizziness, or syncope.  An EKG indicated normal sinus rhythm.  A handwritten note on the examination report indicates that the Veteran's METs were estimated at 7 and that a stress test was pending.  Additional comments made by the VA examiner in a separate VA treatment record, however, note the examiner that same day estimating the Veteran's METs at 10, and stating that the Veteran could not run on a treadmill for exercise stress testing due to his back disability.  

At a VA examination in June 2005 the Veteran reported that he had been doing well since his 2000 coronary bypass surgery, and that he was able to walk one quarter of a mile before angina led to shortness of breath.  Although the Veteran's back disability again precluded treadmill stress testing, the examiner estimated that, given his level of activity, the Veteran's METs would be 9.  Physical examination did reveal the Veteran's heart was unenlarged to percussion, although the accuracy of that opinion was somewhat limited due to the size of the Veteran's chest.  Rate and rhythm were regular and no murmurs or gallops were noted.  An EKG indicated normal sinus rhythm, with no significant change found when compared to the EKG results obtained during the previous VA examination in November 2002.

A final VA heart examination during the period on appeal was afforded to the Veteran in April 2008.  The Veteran reported that he was doing well since his 2000 coronary bypass; however, he noted shortness of breath on moderate exertion, as well as a sharp needle-like pain radiating through his back different than his original angina pain.  He stated that this occurred after climbing one flight of stairs, 200 yards of walking, 25 pounds of lifting carried 30 feet, or on exposure to cold air in the morning.  The examiner noted a stress test two years prior that was negative despite the Veteran's reported symptoms.  Physical examination revealed regular rhythm and no murmurs, and chest X-rays showed normal heart size. 

Treatment records dated during the appeal period are not in significant conflict with the VA examinations.  In private cardiology records dated through 2004, the Veteran consistently reported doing well, with no chest pain or shortness of breath.  While the Veteran reported chest pain to his private cardiologist in September 2004, a stress test performed later that month noted METs at 10.1.  Although the test was terminated early due to the Veteran's fatigue, Cardiolite images were still obtained which showed no areas of significant decreased activity, reversible defects, or ischemia.  Left ventricular systolic function was normal with an ejection fraction of 69 percent.  Remaining private cardiology treatment records dated through 2008 also note the Veteran reporting that he was doing well with no ongoing chest pain, and that his heart disability was stable.  In addition, treatment notes from the Veteran's primary care physician dated during the entire period on appeal show the Veteran consistently reporting no general cardiovascular complaints.  VA medical center treatment records during the appeal period also show the Veteran denying chest pains, dyspnea, or respiratory problems. 

Based on the foregoing, the Board finds that the Veteran's disability picture most nearly approximates the criteria for the 10 percent disability rating assigned for his service-connected CAD for the period prior to June 3, 2010.  Although the VA examination reported provided in November 2002 contains a handwritten METs estimate of 7, a conflicting note during the same examination contains a typed METs estimate of 10.  While the Board finds the conflicting METs estimates in this examination report to be of little probative value, the remainder of the report indicated no angina, shortness of breath, dizziness, fatigue, or syncope.  In addition, the remaining evidence of record does not indicate a workload of greater than 5 METs but not greater than 7 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope; nor was there diagnostic evidence of cardiac hypertrophy or dilation.  Therefore, a higher rating of 30 percent is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

The Board acknowledges the Veteran's lay evidence that his heart disability was more severely disabling during the period prior to June 3, 2010 than the current disability rating for that period reflects, including the assertion that VA examiner's overestimated the Veteran's METs levels.  Indeed, a layperson is competent to describe his symptoms such as shortness of breath and chest pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The evidence of record during the appeal period as a whole, however, is against a finding that supports these contentions.  The Veteran consistently reported that he was doing well, with infrequent cardiovascular complaints in both VA and private treatment records.  Moreover, the Veteran is not competent to state the severity of his heart disease to the extent it requires medical measurements and/or opinion.  

There are no other diagnostic criteria under which the Veteran's service-connected CAD would be more appropriately evaluated, as he does not have other heart conditions such as endocarditis, pericarditis, syphilitic heart disease, or hypertensive heart disease.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7004 and 7006-7123.

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7.  

The Board notes that it has also considered whether referral for extraschedular consideration is warranted, as the Veteran's representative, in a September 2015 statement, asserted that the rating criteria for CAD is not sufficient to properly assess the Veteran's level of impairment during the period on appeal.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  

The Board, however, finds that the Veteran's symptoms and functional impairment - including the need for medication, symptoms of chest pain and shortness of breath, and limitations with regard to exertional activity - are contemplated by the rating criteria pertaining to cardiovascular diseases, including Diagnostic Code 7005.  See 38 C.F.R. § 4.104.  There is no evidence indicating that the Veteran's reported symptoms or functional limitations prior to June 2010 were exceptional or unusual manifestations of his CAD or otherwise not adequately accounted for in the assignment of a schedular rating.  See 38 C.F.R. § 4.1 (providing that the degrees of disability specified in the General Rating Criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also 38 C.F.R. § 4.21 (providing that "[c]oordination of rating with impairment of function will . . . be expected in all instances").  

The Board acknowledges that the Veteran had difficulty performing exercise stress tests, and therefore estimated METs were provided during the period on appeal.  To the extent this limitation was due to fatigue or shortness of breath, these are symptoms contemplated by the assigned rating for the period.  Also, on at least one occasion, the Veteran's nonservice-connected back disability was the main contributing factor to his inability to compete exercise stress testing, rather than the symptomology of his CAD.  Moreover, the majority of the Veteran's treatment records during the period on appeal indicate that the Veteran was doing well.  Thus, a comparison of the Veteran's CAD alone and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).   

Accordingly, the first step of the extraschedular inquiry is not satisfied.  See Thun, 22 Vet. App. at 114.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's "threshold" finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, interference with employment is not sufficient by itself to warrant extraschedular referral, as the rating schedule "clearly recognizes that the rated disabilities interfere with employment."  See VAOPGCPREC 6-96 (August 16, 1996).  Therefore, referral of the Veteran's CAD for extraschedular consideration for the period on appeal is not warranted.  Id.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for the period from August 28, 2000 to June 2, 2010, for service-connected coronary artery disease, have not been met.


REMAND

After a review of the record, the Board finds that the issue of entitlement to a TDIU prior to February 11, 2009 must be remanded for additional development.
The Veteran asserts that he is entitled to an effective date earlier than February 11, 2009 for the grant of a TDIU because he was unemployable as early as August 28, 2000, the effective date of his current service-connected disabilities.  As discussed below, and as the Board is not awarding an increased disability rating for CAD in the decision herein, the Veteran's disability rating during the period in question did not meet the threshold for a grant of TDIU on a schedular basis until February 11, 2009.  Therefore, the issue before the Board is whether the Veteran is entitled to an earlier effective date for the grant of a TDIU on an extraschedular basis.

The law provides that a TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a).
 
Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extra-schedular consideration under 38 C.F.R. § 4.16(b).  Significantly, the Board has no power to award a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance without referring the claim to VA's Director of Compensation (Director) for such consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The law provides an exception to this general rule governing claims for increased ratings.  38 U.S.C. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998). 

The Veteran was granted service connection for PTSD, evaluated as 30 percent disabling effective August 28, 2000, in a March 2002 rating decision.  The Veteran filed a claim for a TDIU on July 5, 2005, which was adjudicated and denied in January 2007, as the Veteran did not meet the TDIU rating percentages.  PTSD was later increased to 50 percent effective February 12, 2009, in a July 2009 decision.  

The Veteran filed a second formal TDIU claim on June 3, 2010.  As noted above, service connection was then granted for the Veteran's CAD in August 2010, and evaluated as 10 percent disabling effective November 6, 2001, which the RO would later revised to August 28, 2000.  As the award of service connection for CAD then gave the Veteran a combined 60 percent disability evaluation, effective February 12, 2009, TDIU was also granted effective that date.  

Although the Veteran's first formal claim for a TDIU was received on July 5, 2005, under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in an increased rating claim when the issue of unemployability is raised by the record.  In this case, the Veteran has asserted that his PTSD and heart disability cause him to be unemployable.  

At an initial VA examination for his PTSD in January 2002, the Veteran stated that he would very much like to work but his physical limitations and limited education prevented him from doing so.  He also noted that his wife managed their financial affairs due to his limited education.  In an additional PTSD examination in July 2005, the examiner opined that the Veteran also met the criteria for depressive disorder, which appeared to be directly related to his physical impairment and inability to work.  In an examination for his heart disability that same month, while the examiner noted that the Veteran retired as a heavy equipment operator in the 1990s due to his back condition rather than his heart, it was also stressed that this was prior to his coronary bypass procedure in 2000. 

Upon VA examination for his PTSD again in April 2007, the examiner noted that the Veteran was disabled since 1994 due to a back injury, but that he also had significant coronary artery disease.  The examiner opined that the Veteran's PTSD gave rise to social isolation, sleep disturbance, lowered frustration tolerance, avoidance of crowded areas, exaggerated startle response, affective numbing, avoidance, road rage, panic attacks, nightmares, flashbacks, and a generalized reduction in his ability to derive true pleasure from life.  

In his formal application for a TDIU in July 2005, the Veteran reported that he had not worked since November 1996 due to his heart disability, PTSD, and non-service-connected back disability.  He noted that he worked for the county highway department as a truck driver since May 1978.  In his second formal application for a TDIU submitted in June 2010, the Veteran stated that his PTSD and heart disability prevented him from being employed.  

July 2011 buddy statements from the Veteran's spouse and son assert that the Veteran has been in declining health since his coronary bypass in 2000, and that his activities had been severely limited.  Additional buddy statements from the Veteran's spouse and son in September 2015 note that his PTSD symptoms and his heart disability caused him to leave his employment.  

Finally, a September 2015 opinion of a Board-certified psychiatrist stated that the Veteran's heart disability and PTSD have collectively prevented him from working since before his initial VA claims.  An October 2015 statement from the Veteran's cardiologist asserts that he "has been permanently disabled since approximately the year 2000" when he underwent coronary bypass surgery. 
Based on the foregoing, the Board finds that referral to the Director for consideration of an earlier effective date for the award of a TDIU on an extraschedular basis is warranted.  While the Veteran's non-service connected back disability has been cited as having an impact on the Veteran's mobility, evidence suggests that the Veteran was unemployable due to his service-connected PTSD and CAD prior to February 12, 2009.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are unavailable, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above development has been accomplished to the extent possible, refer the issue of entitlement to an earlier effective date for the award of TDIU to the Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU on an extraschedular basis prior to February 11, 2009, in accordance with the provisions of 38 C.F.R. § 4.16(b).  

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


